

INDEMNIFICATION AGREEMENT




THIS INDEMNIFICATION AGREEMENT (this “Agreement) is dated as of June 25, 2007,
by and between 21st CENTURY HOLDING COMPANY, a Florida corporation (the
“Company”), with its principal office located at 3661 West Oakland Park
Boulevard, Suite 300, Lauderdale Lakes, Florida 33311, and ANTHONY C. KRAYER,
III, whose residence is 6051 North Ocean Drive #1405, Hollywood, Florida 33019
(the “Indemnitee”).


Recitals

1. The substantial increase in corporate litigation subjects directors and
officers of corporations and others to expensive litigation risks at the same
time that the availability of competent and qualified directors, officers,
employees, consultants, advisers and agents has been greatly reduced, and the
coverage offered by directors’ and officers’ liability insurance has been
severely limited;


2. The Company’s Restated and Amended Articles of Incorporation (the “Articles
of Incorporation”) and By-Laws (the By-Laws”) requires the Company to indemnify
and advance expenses to its directors and officers to the fullest extent
permitted by law and the Indemnitee has been serving and continues to serve as a
director or officer of the Company in part in reliance on such Articles of
Incorporation;


3. In recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company in an effective manner and Indemnitee’s reliance on the Articles of
Incorporation and By-Laws, and in part to provide Indemnitee with specific
contractual assurance that the protection promised by the Articles of
Incorporation and By-Laws will be available to Indemnitee (regardless of, among
other things, any amendment to or revocation of such or any change in the
composition of the Company’s Board of Directors (the “Board”) or acquisition
transaction relating to the Company), the Company wishes to provide in this
Agreement for the indemnification of, and the advancing of expenses to,
Indemnitee to the fullest extent (whether partial or complete) permitted by law
and as set forth in this Agreement, and, to the extent insurance is maintained,
for the continued coverage of Indemnitee under the Company’s directors’ and
officers’ liability insurance policies;


4. As a condition to the Indemnitee’s agreement to continue to serve as a
director of the Company, the Indemnitee requires that he be indemnified from
liability to the fullest extent permitted by law; and


5. The Company is willing to indemnify the Indemnitee to the fullest extent
permitted by law in order to retain the services of the Indemnitee.


NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereby agree as follows:
 
1. MANDATORY INDEMNIFICATION IN PROCEEDINGS OTHER THAN THOSE BY OR IN THE RIGHT
OF THE COMPANY. Subject to Section 5 hereof, the Company shall indemnify and
hold harmless the Indemnitee from and against any and all claims, damages,
expenses (including attorneys’ fees), judgments, penalties, fines (including
excise taxes assessed with respect to an employee benefit plan), settlements,
and all other liabilities incurred or paid by him in connection with the
investigation, defense, prosecution, settlement or appeal of any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative (other than action by or in the right of the
Company) and to which the Indemnitee was or is a party or is threatened to be
made a party by reason of the fact that the Indemnitee is or was an officer,
director, shareholder, employee, consultant, adviser or agent of the Company, or
is or was serving at the request of the Company as an officer, director,
partner, trustee, employee, adviser or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise, or
by reason of anything done or not done by the Indemnitee in any such capacity or
capacities, provided that the Indemnitee acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful.

1

--------------------------------------------------------------------------------


 
2. MANDATORY INDEMNIFICATION IN PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY.
Subject to Section 5 hereof the Company shall indemnify and hold harmless the
Indemnitee from and against any and all expenses (including attorneys’ fees) and
amounts actually and reasonably incurred or paid by him in connection with the
investigation, defense, prosecution, settlement or appeal of any threatened,
pending or completed action, suit or proceeding by or in the right of the
Company to procure a judgment in its favor, whether civil, criminal,
administrative or investigative, and to which the Indemnitee was or is a party
or is threatened to be made a party by reason of the fact that the Indemnitee is
or was an officer, director, shareholder, employee, consultant, adviser or agent
of the Company, or is or was serving at the request of the Company as an
officer, director, partner, trustee, employee, adviser or agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise, or by reason of anything done or not done by the Indemnitee in any
such capacity or capacities, provided that (i) the Indemnitee acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company and (ii) no indemnification shall be made under this
Section 2 in respect of any claim, issue or matter as to which the Indemnitee
shall have been adjudged to be liable to the Company for misconduct in the
performance of his duty to the Company unless, and only to the extent that, the
court in which such proceeding was brought (or any other court of competent
jurisdiction) shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, the Indemnitee is
fairly and reasonably entitled to indemnity for such expenses which such court
shall deem proper.
 
3. MANDATORY INDEMNIFICATION AGAINST EXPENSES INCURRED WHILE TESTIFYING. Subject
to Section 5 hereof, the Company shall indemnify the Indemnitee against expenses
(including attorneys’ fees) incurred or paid by the Indemnitee as a result of
providing testimony in any proceeding, whether civil, criminal, administrative
or investigative (including but not limited to any action or suit by or in the
right of the Company to procure judgment in its favor), by reason of the fact
that the Indemnitee is or was an officer, director, shareholder, employee,
consultant, adviser or agent of the Company, or is or was serving at the request
of the Company as an officer, director, partner, trustee, employee, adviser or
agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise.


4. REIMBURSEMENT OF EXPENSES FOLLOWING ADJUDICATION OF NEGLIGENCE. The Company
shall reimburse the Indemnitee for any expenses (including attorneys’ fees) and
amounts actually and reasonably incurred or paid by him in connection with the
investigation, defense, settlement or appeal of any action or suit described in
Section 2 hereof that results in an adjudication that the Indemnitee was liable
for negligence, gross negligence or recklessness (but not willful misconduct) in
the performance of his duty to the Company; provided, however, that the
Indemnitee acted in good faith and in a manner he believed to be in or not
opposed to the best interests of the Company.


5. AUTHORIZATION OF INDEMNIFICATION. Any indemnification under Sections 1, 2 and
3 hereof (unless ordered by a court) and any reimbursement made under Section 4
hereof shall be made by the Company only as authorized in the specific case upon
a determination (the “Determination”) that indemnification or reimbursement of
the Indemnitee is proper in the circumstances because the Indemnitee has met the
applicable requirements set forth in Sections 1, 2, 3 and 4 hereof, as the case
may be. Subject to Sections 6.6, 6.7 and 9 of this Agreement, the Determination
shall be made in the following order of preference:
 
(a) first, by the Board by a majority vote or consent of a quorum, in each case
consisting of directors who are not, at the time of the Determination, named
parties to such action, suit or proceeding (“Disinterested Directors”); or


(b) next, if such a quorum of Disinterested Directors cannot be obtained, by
majority vote or consent of a committee duly designated by the Board (in which
designation all directors, whether or not Disinterested Directors, may
participate) consisting solely of two or more Disinterested Directors; or

2

--------------------------------------------------------------------------------



(c) next, if such a committee cannot be designated, by any independent legal
counsel (who may be any outside counsel regularly employed by the Company) in a
written opinion; or


(d) next, if such legal counsel determination cannot be obtained, by vote or
consent of the holders of a majority of the Company’s Common Stock.


5.1 NO PRESUMPTIONS. The termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of NOLO CONTENDERE or
its equivalent, shall not, of itself, create a presumption that the Indemnitee
did not act in good faith and in a manner that he reasonably believed to be in
or not opposed to the best interests of the Company, and with respect to any
criminal action or proceeding, had reasonable cause to believe that his conduct
was unlawful.


5.2 BENEFIT PLAN CONDUCT. The Indemnitee’s conduct with respect to an employee
benefit plan for a purpose he reasonably believed to be in the interests of the
participants in and beneficiaries of the plan shall be deemed to be conduct that
the Indemnitee reasonably believed to be not opposed to the best interests of
the Company.


5.3 RELIANCE AS SAFE HARBOR. For purposes of any Determination hereunder, the
Indemnitee shall be deemed to have acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company, or, with respect to any criminal action or proceeding, to have had no
reasonable cause to believe his conduct was unlawful, if his action is based on
(i) the records or books of account of the Company or another enterprise,
including financial statements, (ii) information supplied to him by the officers
of the Company or another enterprise in the course of their duties, (iii) the
advice of legal counsel for the Company or another enterprise, or (iv)
information or records given or reports made to the Company or another
enterprise by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Company or another enterprise.
The term “another enterprise” as used in this Section 5.3 shall mean any other
corporation or partnership, joint venture, trust, employee benefit plan or other
enterprise of which the Indemnitee is or was serving at the request of the
Company as an officer, director, partner, trustee, employee, adviser or agent.
The provisions of this Section 5.3 shall not be deemed to be exclusive or to
limit in any way the other circumstances in which the Indemnitee may be deemed
to have met the applicable standard of conduct set forth in Sections 1,2, or 4
hereof, as the case may be.


5.4 SUCCESS ON MERITS OR OTHERWISE. Notwithstanding any other provision of this
Agreement, to the extent that the Indemnitee has been successful on the merits
or otherwise in defense of any action, suit or proceeding described in Sections
1 or 2 hereof, or in defense of any claim, issue or matter therein, he shall be
indemnified against expenses (including attorneys’ fees) actually and reasonably
incurred by him in connection with the investigation, defense, settlement or
appeal thereof. For purposes of this Section 5.4, the term “successful on the
merits or otherwise” shall include, but not be limited to, (i) any termination,
withdrawal, or dismissal (with or without prejudice) of any claim, action, suit
or proceeding against the Indemnitee without any express finding of liability or
guilt against him, and (ii) the expiration of 120 days after the making of any
claim or threat of an action, suit or proceeding without the institution of the
same and without any promise or payment made to induce a settlement.
 
5.5 PARTIAL INDEMNIFICATION OR REIMBURSEMENT. If the Indemnitee is entitled
under any provision of this Agreement of indemnification and/or reimbursement by
the Company for some or a portion of the claims, damages, expenses (including
attorneys’ fees), judgments, penalties, fines or amounts paid in settlement by
the Indemnitee in connection with the investigation of, defense of, settlement
of, appeal of or testimony provided with respect to any action specified in
Sections 1, 2, 3 or 4 hereof, but not, however, for the total amount thereof,
the Company shall nevertheless indemnify and/or reimburse the Indemnitee for the
portion thereof to which the Indemnitee is entitled. The party or parties making
the Determination shall determine the portion (if less than all) of such claims,
damages, expenses (including attorneys’ fees), judgments, penalties, fines or
amounts paid in settlement for which the Indemnitee is entitled to
indemnification and/or reimbursement under this Agreement.

3

--------------------------------------------------------------------------------


 
6. PROCEDURES FOR DETERMINATION OF WHETHER STANDARDS HAVE BEEN SATISFIED.


6.1 COSTS. All costs of making the Determination required by Section 6 hereof
shall be borne solely by the Company, including, but not limited to, the costs
of legal counsel, proxy solicitations and judicial determinations. The Company
shall also be solely responsible for paying (i) all reasonable expenses incurred
by the Indemnitee to enforce this Agreement, including, but not limited to, the
costs incurred by the Indemnitee to obtain court-ordered indemnification
pursuant to Section 9 hereof regardless of the outcome of any such application
or proceeding, and (ii) all costs of defending any suits or proceedings
challenging payments to the Indemnitee under this Agreement.


6.2 TIMING OF THE DETERMINATION. The Company shall use its best efforts to make
the Determination contemplated by Section 5 hereof promptly. In addition, the
Company agrees:
 
(a) if the Determination is to be made by the Board or a committee thereof, such
Determination shall be made not later than 15 days after a written request for a
Determination (a “Request”) is delivered to the Company by the Indemnitee;


(b) if the Determination is to be made by independent legal counsel, such
Determination shall be made not later than 30 days after a Request is delivered
to the Company by the Indemnitee; and


(c) if the Determination is to be made by the shareholders of the Company, such
Determination shall be made not later than 90 days after a Request is delivered
to the Company by the Indemnitee.


The failure to make a Determination within the above-specified time period shall
constitute a Determination approving full indemnification or reimbursement of
the Indemnitee. Notwithstanding anything herein to the contrary, a Determination
may be made in advance of (i) the Indemnitee’s payment (or incurring) of
expenses with respect to which indemnification or reimbursement is sought,
and/or (ii) final disposition of the action, suit or proceeding with respect to
which indemnification or reimbursement is sought.


6.3 REASONABLENESS OF EXPENSE. The evaluation and finding as to the
reasonableness of expenses incurred by the Indemnitee for purposes of this
Agreement shall be made (in the following order or preference) within 15 days of
the Indemnitee’s delivery to the Company of a Request that includes a reasonable
accounting of expenses incurred:
 
(a) first, by the Board by a majority vote or consent of a quorum consisting of
Disinterested Directors; or


(b) next, if a quorum cannot be obtained under subdivision (a), by majority vote
or consent of a committee duly designated by the Board (in which designation all
directors, whether or not Disinterested Directors, may participate), consisting
solely of two or more Disinterested Directors; or


(c) next, if a finding cannot be obtained under either subdivision (a) or (b),
by vote or consent of the holders of a majority of the Company’s Common Stock.


All expenses shall be considered reasonable for purposes of this Agreement if
the finding contemplated by this Section 6.3 is not made within the prescribed
time. The finding required by this Section 6.3 may be made in advance of the
payment (or incurring) of the expenses for which indemnification or
reimbursement is sought.


6.4 PAYMENT OF INDEMNIFIED AMOUNT. Immediately following a Determination that
the Indemnitee has met the applicable requirements set forth in Sections 1, 2, 3
or 4 hereof, as the case may be, and the finding of reasonableness of expenses
contemplated by Section 6.3 hereof, or the passage of time prescribed for making
such determination(s), the Company shall pay to the Indemnitee in cash the
amount to which the Indemnitee is entitled to be indemnified and/or reimbursed,
as the case may be, without further authorization or action by the Board;
provided, however, that the expenses for which indemnification or reimbursement
is sought have actually been incurred by the Indemnitee.


 
4

--------------------------------------------------------------------------------


 
6.5 SHAREHOLDER VOTE ON DETERMINATION. Notwithstanding the provisions of the
Florida statutes, if the Indemnitee is a shareholder of the Company, the
Indemnitee and any other shareholder who is a party to the proceeding for which
indemnification or reimbursement is sought shall be entitled to vote on any
Determination to be made by the Company’s shareholders, including a
Determination made pursuant to Section 6.3 hereof. Ind addition, in connection
with each meeting at which a shareholder Determination will be made, the Company
shall solicit proxies that expressly include a proposal to indemnify or
reimburse the Indemnitee. The Company proxy statement relating to the proposal
to indemnify or reimburse the Indemnitee shall not include a recommendation
against indemnification or reimbursement.


6.6 SELECTION OF INDEPENDENT LEGAL COUNSEL. If the Determination required under
Section 5 is to be made by independent legal counsel, such counsel shall be
selected by the Indemnitee with the approval of the Board, which approval shall
not be unreasonably withheld. The fees and expenses incurred by counsel in
making any Determination (including Determinations pursuant to Section 6.8
hereof) shall be borne solely by the Company regardless of the results of any
Determination and, if requested by counsel, the Company shall give such counsel
an appropriate written agreement with respect to the payment of their fees and
expenses and such other matters as may be reasonably requested by counsel.


6.7 RIGHT OF INDEMNITEE TO APPEAL AN ADVERSE DETERMINATION BY BOARD. If a
Determination is made by the Board or a committee thereof that the Indemnitee
did not meet the requirements set forth in Sections 1, 2, 3 or 4 hereof upon the
written request of the Indemnitee and the Indemnitee’s delivery of $500 to the
Company, the Company shall cause a new Determination to be made by the Company’s
shareholders at the next regular or special meeting of shareholders. Subject to
Section 9 hereof, such Determination by the Company’s shareholders shall be
binding and conclusive for all purposes of this Agreement.


6.8 RIGHT OF INDEMNITEE TO SELECT FORUM FOR DETERMINATION. If, at any time
subsequent to the date of this Agreement, “Continuing Directors” do not
constitute a majority of the members of the Board, or there is otherwise a
change in control of the Company (as contemplated by Item 403(c) of Regulation
S-K), then upon the request of the Indemnitee, the Company shall cause the
Determination required by Section 5 hereof to be made by independent legal
counsel selected by the Indemnitee and approved by the Board (which approval
shall not be unreasonably withheld), which counsel shall be deemed to satisfy
the requirements of clause (3) of Section 5 hereof. If none of the legal counsel
selected by the Indemnitee are willing and/or able to make the Determination,
then the Company shall cause the Determination to be made by a majority vote or
consent of a Board committee consisting solely of Continuing Directors. For
purposes of this Agreement, a “Continuing Director” means either a member of the
Board at the date of this Agreement or a person nominated to serve as a member
of the Board by a majority of the then Continuing Directors.


6.9 ACCESS BY INDEMNITEE TO DETERMINATION. The Company shall afford to the
Indemnitee and his representatives ample opportunity to present evidence of the
facts upon which the Indemnitee relies for indemnification or reimbursement,
together with other information relating to any requested Determination. The
Company shall also afford the Indemnitee the reasonable opportunity to include
such evidence and information in any Company proxy statement relating to a
shareholder Determination.


6.10 JUDICIAL DETERMINATIONS IN DERIVATIVE SUITS. In each action or suit
described in Section 2 hereof, the Company shall cause its counsel to use its
best efforts to obtain from the Court in which such action or suit was brought
(i) an express adjudication whether the Indemnitee is liable for negligence or
misconduct in the performance of his duty to the Company, and, if the Indemnitee
is so liable, (ii) a determination whether and to what extent, despite the
adjudication of liability but in view of all the circumstances of the case
(including this Agreement), the Indemnitee is fairly and reasonably entitled to
indemnification.
 
5

--------------------------------------------------------------------------------


 
7. SCOPE OF INDEMNITY. The actions, suits and proceedings described in Sections
1 and 2 hereof shall include, for purposes of this Agreement, any actions that
involve, directly or indirectly, activities of the Indemnitee both in his
capacities as a Company director, officer, adviser or agent and actions taken in
another capacity while serving as director, officer, adviser or agent,
including, but not limited to, actions or proceedings involving (i) compensation
paid to the Indemnitee by the Company, (ii) activities by the Indemnitee on
behalf of the Company, including actions in which the Indemnitee is plaintiff,
(iii) actions alleging a misappropriation of a “corporate opportunity,” (iv)
responses to a takeover attempt or threatened takeover attempt of the Company,
(v) transactions by the Indemnitee in Company securities, and (vi) the
Indemnitee’s preparation for and appearance (or potential appearance) as a
witness in any proceeding relating, directly or indirectly, to the Company. In
addition, the Company agrees that, for purposes of this Agreement, all services
performed by the Indemnitee on behalf of, in connection with or related to any
subsidiary of the Company, any employee benefit plan established for the benefit
of employees of the Company or any subsidiary, any corporation or partnership or
other entity in which the Company or any subsidiary has a 5% ownership interest,
or any other affiliate shall be deemed to be at the request of the Company.


8. ADVANCE FOR EXPENSES.


8.1 MANDATORY ADVANCE. Expenses (including attorneys’ fees) incurred by the
Indemnitee in investigating, defending, settling or appealing any action, suit
or proceeding described in Sections 1 or 2 hereof shall be paid by the Company
in advance of the final disposition of such action, suit or proceeding. The
Company shall promptly pay the amount of such expenses to the Indemnitee, but in
no event later than 10 days following the Indemnitees’s delivery to the Company
of a written request for an advance pursuant to this Section 8, together with a
reasonable accounting of such expenses.


8.2 UNDERTAKING TO REPAY. The Indemnitee hereby undertakes and agrees to repay
to the Company any advances made pursuant to this Section 8 if and to the extent
that it shall ultimately be found (by final judicial determination from which
there is no further right to appeal) that the Indemnitee is not entitled to be
indemnifed by the Company for such amounts.


8.3 MISCELLANEOUS. The Company shall make the advances contemplated by this
Section 8 regardless of the Indemnitee’s financial ability to make repayment,
and regardless whether indemnification of the Indemnitee by the Company will
ultimately be required. Any advances and undertakings to repay pursuant to this
Section 8 shall be unsecured and interest-free.


9. COURT-ORDERED INDEMNIFICATION.


9.1 Regardless of whether the Indemnitee has met the requirements set forth in
Sections 1, 2, 3 or 4 hereof, as the case may be, and notwithstanding the
presence or absence of any Determination whether such standards have been
satisfied, the Indemnitee may apply for indemnification (and/or reimbursement
pursuant to Sections 4 or 13 hereto) to the court conducting any proceeding to
which the Indemnitee is a party or to any other court of competent jurisdiction.
On receipt of an application, the court, after giving any notice the court
considers necessary, may order indemnification (and/or reimbursement) if it
determines the Indemnitee is fairly and reasonably entitled to indemnification
(and/or reimbursement) in view of all the relevant circumstances (including this
Agreement).


9.2 The right to indemnification and advances as provided by this Agreement
shall be enforceable by Indemnitee in an action in any court of competent
jurisdiction. In such an action, the burden of proving that indemnification is
not required hereunder shall be on the Company. Neither the failure of the
Company (including its Board and independent legal counsel) to have made a
Determination prior to the commencement of such an action that indemnification
is proper in the circumstances because Indemnitee has met the applicable
standard of conduct, nor an actual Determination by the Company (including its
Board and independent legal counsel) that Indemnitee has not met such applicable
standard of conduct, shall be a defense to such an action or create a
presumption that Indemnitee has not met the applicable standard of conduct.
Indemnitee’s expenses reasonably incurred in connection with establishing his
right to indemnification, in whole or in part, in connection with any proceeding
shall also be indemnified by the Company.

6

--------------------------------------------------------------------------------


 
10. NONDISCLOSURE OF PAYMENTS. Except as expressly required by federal
securities laws, neither party shall disclose any payments under this Agreement
unless prior approval of the other party is obtained. Any payments to the
Indemnitee that must be disclosed shall, unless otherwise required by law, be
described only in the Company’s proxy or information statements relating to
special and/or annual meetings of the Company’s shareholders, and the Company
shall afford the Indemnitee the reasonable opportunity to review all such
disclosures and, if requested, to explain in such statement any mitigating
circumstances regarding the events reported.


11. COVENANT NOT TO SUE, LIMITATION OF ACTIONS AND RELEASE OF CLAIMS. No legal
action shall be brought and no cause of action shall be asserted by or on behalf
of the Company (or any of its subsidiaries) against the Indemnitee, his spouse,
heirs, executors, personal representatives or administrators after the
expiration of 2 years from the date of the Indemnitee ceases (for any reason) to
serve as either an officer, director, adviser or agent of the Company, and any
claim or cause of action of the Company (or any of its subsidiaries) shall be
extinguished and deemed released unless asserted by filing of a legal action
within such 2-year period.


12. INDEMNIFICAION OF INDEMNITEE’S ESTATE. Notwithstanding any other provision
of this Agreement, if the Indemnitee is deceased, and indemnification of the
Indemnitee would be permitted and/or required under this Agreement, the Company
shall indemnify and hold harmless the Indemnitee’s estate, spouse, heirs,
administrators, personal representatives and executors (collectively the
“Indemnitee’s Estate”) against, and the Company shall assume, any and all
claims, damages, expenses (including attorneys’ fees), penalties, judgments,
fines and amounts paid in settlement actually incurred by the Indemnitee or the
Indemnitee’s Estate in connection with the investigation, defense, settlement or
appeal of any action described in Sections 1, 2 or 4 hereof.


13. MISCELLANEOUS.


13.1 NOTICE. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered when sent by facsimile with receipt confirmed or
deposited in the United States mail, postage prepaid, registered or certified
mail, return receipt requested, or by overnight courier addressed to the parties
at the address first stated herein, or to such other address as either party
hereto shall from time to time designate to the other party by notice in writing
as provided herein.


13.2 ENTIRE AGREEMENT. This Agreement constitutes the entire Agreement between
the parties hereto with respect to the subject matter hereof. It supercedes all
prior negotiations, letters and understandings relating to the subject matter
hereof.


13.3 NON-EXCLUSIVITY. The rights of indemnification and reimbursement provided
in this Agreement shall be in addition to any rights to which the Indemnitee may
otherwise be entitled under the Company’s Articles of Incorporation or By-Lays
or any statute, agreement, vote of shareholders or otherwise.


13.4 SEVERABILITY. The invalidity, illegality or unenforceability of any
provision or provisions of this Agreement will not affect any other provision of
this Agreement, which will remain in full force and effect, nor will the
invalidity, illegality or unenforceability of a portion of any provision of this
Agreement affect the balance of such provision. In the event that any one or
more of the provisions contained in this Agreement or any portion thereof shall
for any reason be held to be invalid, illegal or unforceable in any respect,
this Agreement shall be reformed, construed and enforced as is such invalid,
illegal or unenforceable provision had never been contained herein.


13.5 SAVING CLAUSE. If this Agreement or any portion hereof shall be invalidated
on any ground by any court of competent jurisdiction, the Company shall
nevertheless indemnify Indemnitee as to expenses, judgments, fines and penalties
with respect to any proceeding to the full extent permitted by any applicable
portion of Agreement that shall not have been invalidated or by any applicable
law.

7

--------------------------------------------------------------------------------


 
13.6 COOPERATION AND INTENT. The Company shall cooperate in good faith with the
Indemnitee and use its best efforts to ensure that the Indemnitee is indemnified
and/or reimbursed for liabilities described herein to the fullest extent
permitted by law.


13.7 SECURITY. To the fullest extent permitted by applicable law, the Company
may from time to time, but shall not be required to, provide such insurance,
collateral, letters of credit or other security devices as its Board may deem
appropriate to support or secure the Company’s obligations under this Agreement.


13.8 CHOICE OF LAW. This Agreement will be interpreted, construed and enforced
in accordance with the laws of the State of Florida, without giving effect to
the application of the principles pertaining to conflicts of laws.


13.9 AMENDMENT. This Agreement may not be amended, supplemented or modified in
whole or in part except by an instrument in writing signed by the party or
parties against whom enforcement of any such amendment, supplement or
modification is sought.


13.10 BINDING EFFECT. The obligations of the Company to the Indemnitee hereunder
shall survive and continue as to the Indemnitee even if the Indemnitee ceases to
be a director, officer, employee, adviser and/or agent of the Company. Each and
all of the covenants, terms and provisions of this Agreement shall be binding
upon and inure to the benefit of the successors and assigns of the Company and,
upon the death of the Indemnitee, to the benefit of the estate, heirs,
executors, administrators and personal representatives of the Indemnitee.


13.11 COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original.


13.12 EFFECTIVE DATE. The provisions of this Agreement shall cover claims,
actions, suits and proceedings whether now pending or hereafter commenced and
shall be retroactive to cover acts or omissions or alleged acts or omissions
which heretofore have taken place.


13.13 EFFECT OF WAIVER. The failure of any party at any time or times to require
performance of any provision of this Agreement will in no manner affect the
right to enforce the same. The waiver by any party of any breach of any
provision of this Agreement will not be construed to be a waiver by any such
party of any succeeding breach of that provision or a waiver by such party of
any breach of any other provision.


13.14 ENFORCEMENT. Should it become necessary for any party to institute legal
action to enforce the terms and conditions of this Agreement, the successful
party will be awarded reasonable attorneys’ fees at all trial and appellate
levels, expenses and costs. Any suit, action or proceeding with respect to this
Agreement shall be brought in the courts of Broward County in the State of
Florida or in the U.S. District Court for the Southern District of Florida. The
parties hereto hereby accept the exclusive jurisdiction of those courts for the
purpose of any such suit, action or proceeding.


Venue for any such action, in addition to any other venue permitted by statute,
will be Broward Count, Florida. The parties hereto hereby irrevocably waive, to
the fullest extent permitted by law, any objection that any of them may now or
hereafter have to the laying of venue of any suit, action of proceeding arising
out of or relating to this Agreement or any judgment entered by any court in
respect thereof brought in Broward County, Florida, and hereby further
irrevocably waive any claim that any suit, action or proceeding brought in
Broward County, Florida, has been brought in an inconvenient forum.
 
The parties hereto acknowledge and agree that any party’s remedy at law for a
breach or threatened breach of any of the provisions of this Agreement would be
inadequate and such breach or threatened breach shall be per se deemed as
causing irreparable harm to such party. Therefore, in the event of such breach
or threatened breach, the parties hereto agree that, in addition to any
available remedy at law, including but not limited to monetary damages, an
aggrieved party, without posting any bond, shall be entitled to obtain, and the
offending party agrees not to oppose the aggrieved party’s request for,
equitable relief in the form of specific enforcement, temporary restraining
order, temporary or permanent injunction, or any other equitable remedy that may
then be available to the aggrieved party.

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement is dated as of the day and year first above
written.






21st CENTURY HOLDING COMPANY
           
By:
/s/ Edward J. Lawson
Name: EDWARD J. LAWSON
Title: CHIEF EXECUTIVE OFFICER
       
THE INDEMNITEE
           
/s/ Anthony C. Krayer, III
ANTHONY C. KRAYER, III

 

 
9

--------------------------------------------------------------------------------


 